Citation Nr: 1647549	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  11-10 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to August 29, 2014, and in excess of 20 percent thereafter for lumbar spine degenerative disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1983 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted service connection for L5-S1 degenerative disc disease with an initial 10 percent rating, effective December 4, 2007.  The Veteran subsequently appealed with respect to the propriety of the initially assigned rating.

The Board remanded the appeal in June 2014 for additional development.  Thereafter, in October 2014, the Agency of Original Jurisdiction (AOJ) recharacterized the nature of the Veteran's back disability as lumbar spine degenerative disc disease and granted a 20 percent rating, effective August 29, 2014.  In a March 2016 statement, the Veteran seemed to have expressed satisfaction with this award; however, in June 2016, the Veteran's representative reported that the Veteran wished to continue his appeal.  As such, the Board has included both rating periods in the issue listed above.

In connection with his April 2011 substantive appeal, the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  However, in September 2011, he withdrew his hearing request.  38 C.F.R. §§ 20.702(e), 20.704(e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board finds that the Veteran's claim for an increased rating must be remanded in order to afford him a contemporaneous VA examination in order to assess the current nature and severity of his low back disability.  In this regard, the record reflects that the Veteran was most recently afforded a VA examination to determine the severity of such disability in August 2014.  Since that time, the Veteran has alleged an increase in the severity of his symptoms.  Specifically, in a June 2016 submission, the Veteran reported that he was experiencing greater pain, a reduction in his range of motion, and a general decline in his quality of life as a result of his low back disability.  In light of the allegations of worsening symptoms, the Board finds that remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine his current level of impairment with regard to his low back disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board further notes that the United States Court of Appeals for Veterans Claims (Court) recently made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Upon a review of the examinations conducted during the course of the appeal in August 2008 and August 2014, it does not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary.  Therefore, such testing should be accomplished in connection with the examination conducted on remand.  Additionally, the examiner will be requested to offer a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal period. 

Finally, due to the length of time which will elapse on remand, updated VA treatment records should be obtained for consideration in the Veteran's appeal.  The Veteran should also be provided with an opportunity to identify and provide a release for any private treatment providers who have treated him for his low back disability so that VA may obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from the Butler and Pittsburgh, Pennsylvania, VA facilities dated from March 2011 to the present, and from January 2011 to the present, respectively, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected low back disability.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should explain the reasons for the conclusions reached.  

The examiner should identify the nature and severity of all manifestations of the Veteran's low back disability.  The examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's low back disability on his daily activities and employability.

The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's low back disability conducted during the course of the appeal in August 2008 and August 2014.  With regard to each examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

The examiner should clearly determine whether the Veteran has any associated neurological impairment, to specifically include radiculopathy of either lower extremity, bladder incontinence, bowel incontinence, and/or erectile dysfunction, and comment on the severity of any such disorders, if any, in terms of mild, moderate, moderately severe, or severe incomplete paralysis of the affective nerve.  If there is complete paralysis of a nerve affected by the Veteran's back disability, the examiner must so state.  The examiner should also determine whether the Veteran has any physician prescribed periods of bed rest due to his back disability.  

Any opinion offered should be accompanied by a complete rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





